Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  151439                                                                                              Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 151439
                                                                   COA: 318680
                                                                   Wayne CC: 13-005130-FC
  PHILLIP JOSEPH SWIFT, a/k/a PHILLIP
  JOSEPH SWIFT, JR.,
             Defendant-Appellant.

  _________________________________________/

         On March 8, 2017, the Court heard oral argument on the application for leave to
  appeal the February 19, 2015 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 17, 2017
           t0308
                                                                              Clerk